Exhibit 23.3 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in this Registration Statement of PhotoAmigo, Inc. on Form S-1,of myreport dated November 17, 2009 onthefinancial statements of PhotoAmigo, Inc. for the year ended July 31, 2009, the period from April 2, 2008 (inception) through July 31, 2008, and for the period from April 2, 2008 (inception) through July 31, 2009. In addition, I consent to the reference to me under the heading "Experts" in the Registration Statement. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado August 12, 2010
